Citation Nr: 1732915	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicidal agents or as secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus with background retinopathy, to include whether a separate compensable rating is warranted for retinopathy.

3.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial compensable rating prior to August 28, 2015, and in excess of 10 percent thereafter, for service-connected bilateral hearing loss.

6.  Entitlement to an initial rating in excess of 30 percent prior to September 8, 2015, and in excess of 70 percent thereafter, for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2009 rating decisions issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In July 2015, the Board remanded the Veteran's claims for further development.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the prior remand directives, and the appeal is ready for a decision on the merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a February 2016 rating decision, the AOJ increased the disability rating assigned to the Veteran's bilateral hearing loss to 10 percent, effective August 28, 2015; and the disability rating assigned to his PTSD with major depressive disorder to 70 percent, effective September 8, 2015.  However, these issues are still on appeal because he has not expressed satisfaction with the assigned ratings, and he is presumed to seek the maximum available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board had recharacterized the issues on appeal to reflect the February 2016 rating decision.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  During the September 2015 VA examination, the Veteran stated that he left his job due to stress and anger issues with customers.  Therefore, the Board has jurisdiction over this issue as part and parcel of his increased rating claim and has listed such on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected disabilities.

2.  The Veteran's diabetes mellitus, type II, has required an oral hypoglycemic agent and a restricted diet, but it has not required the regulation of activities within the meaning of the applicable diagnostic criteria.
3.  The Veteran's diabetic retinopathy has not been manifested by residuals such as incapacitating episodes having a total duration of at least one week, but less than two weeks, during any twelve-month period; corrected visual acuity of 20/50 or worse in one eye, and at least 20/40 in the other; or loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.

4.  The Veteran's peripheral neuropathy of the bilateral lower extremities was manifested, at its worst, by mild incomplete paralysis.

5.  Prior to August 28, 2015, the Veteran's bilateral hearing loss was manifested, at its worst, by Level I in the right ear and Level II in the left ear.

6.  From August 28, 2015, the Veteran's bilateral hearing loss was manifested, at its worst, by Level II in the right ear (based on Table VI) and Level V in the left ear (based on Table VIA, for an exceptional pattern of hearing impairment).

7.  From March 17, 2008 to September 8, 2015, the Veteran's service-connected PTSD with major depressive disorder was manifested, at its worst, by occupational and social impairment with reduced reliability and productivity due to such symptoms as the following: ongoing martial problems, and some problems with work relationships; occasional depression; sleep disturbances, including nightmares; intrusive memories; avoidance and withdrawal behaviors; emotional numbing; a loss of interest in activities; a sense of a foreshortened future; irritability and angry outbursts; hypervigilance and an exaggerated startle response; and occasionally inappropriate social interactions.  The Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, or mood; or total occupational and social impairment.

8.  From September 8, 2015, the Veteran's service-connected PTSD with major depressive disorder was not manifested by total occupational and social impairment.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.79, Diagnostic Code 7913 (2016).

3.  The criteria for a separate compensable rating for service-connected diabetic retinopathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 6006 (2016).

4.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

6.  The criteria for an initial compensable rating prior to August 28, 2015, for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.385, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

7.  The criteria for a rating in excess of 10 percent from August 28, 2015, for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.385, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100.

8.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent disability rating, but no higher, for service-connected PTSD with major depressive disorder are met from March 17, 2008 to September 8, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).  

9.  The criteria for a rating in excess of 70 percent from August 28, 2015, for service-connected PTSD with major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In addition to the general elements for service connection noted above, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, unless clearly attributable to intercurrent causes or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic. 38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).
A presumption exists for veterans who served in Republic of Vietnam during the Vietnam era where certain diseases associated with exposure to herbicidal agents used in support of military operations in the Republic of Vietnam will be considered to have been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).    Specifically, presumptive service connection is warranted for certain diseases if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Hypertension is not listed as a disease that is presumptively associated with exposure to herbicidal agents.  Id.  Thus, presumptive service connection is not warranted.

Nevertheless, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently-diagnosed hypertension is secondary to his service-connected diabetes mellitus.  See May 2008 Statement in Support of Claim.  Alternatively, in November 2008, the Veteran alleged that hypertension was due to his presumed exposure to herbicidal agents while serving in the Republic of Vietnam.

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Pertinent evidence of record includes the Veteran's service treatment records, post-service treatment records, medical treatise evidence, VA examination reports and opinions, and the Veteran's lay statements.

In November 2008, the Veteran submitted a number of articles that discussed the relationship between hypertension and exposure to herbicidal agents.

In January 2009, the Veteran underwent a VA examination.  The examiner noted that his currently-diagnosed hypertension was unrelated to his diabetes mellitus.  The examiner noted that he had no symptoms of hypertension when he was diagnosed with diabetes mellitus in 1989.  The examiner also noted that the Veteran's hypertension had been noted for many years, and that it was likely present for many decades; however, the examiner noted such was present without evidence of concurrent renal disease, proteinuria, or frank renal failure.  The examiner noted that the Veteran's claims file was not reviewed, but that he had reviewed it in prior VA examinations and was able to utilize his prior notations.

In a February 2009 VA addendum opinion, the January 2009 VA examiner noted that there was no evidence of hypertension in the Veteran's service treatment records, and there was no evidence to suggest that his diabetes mellitus led to either renal failure or hypertension.

In August 2015, the Veteran underwent another VA examination.  He reported that he was diagnosed with hypertension in 2001, but that he was never diagnosed with coronary artery disease or kidney function problems due to his high blood pressure.  The examiner noted that the Veteran's current lab results did not demonstrate any kidney involvement.  Therefore, he was found to have only essential hypertension, not hypertension that was due to or aggravated by his diabetes mellitus.

In a February 2016, a VA medical opinion was obtained.  The examiner reviewed the Veteran's claims file, including his lay statements, as well as pertinent evidence of record.  The examiner noted that his December 1971 entrance examination was negative for a history of high or low blood pressure, and his clinical evaluation was normal.  Similarly, the examination noted that his discharge examination was normal, and his blood pressure at discharge was 110/70.  The examiner opined that it was less likely than not that the Veteran's hypertension, without complications of renal insufficiency or cardiac disease, manifested within one year from his April 1972 discharge, or that it was caused by his military service, to include his exposure to herbicidal agents.  Moreover, the examiner opined that it was less likely than not that his hypertension was caused or aggravated by his service-connected disabilities, to include his service-connected diabetes mellitus.  The examiner reiterated that the Veteran's entrance and discharge examinations failed to demonstrate any elevated blood pressure readings.  

With regard to the Veteran's diabetes mellitus, the examiner noted that diabetes was diagnosed in 1989, and that the earliest evidence of a hypertension diagnosis was in February 2003.  The examiner then discussed the medical treatise evidence submitted by the Veteran, including the National Academy of Sciences (NAS) Update 2012 that provided the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308  (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.  The examiner then addressed other medical treatise evidence that discussed that the risk of hypertension for industrialized Western societies, and noted that the Veteran's hypertension was multifactorial with the underlying pathophysiology of resetting renal pressure natriuresis so that sodium balance was maintained at higher pressures due to such factors as age, weight gain, excess salt intake, and excess alcohol intake.

The examiner then reiterated that the Veteran's service treatment record were silent for any evidence of hypertension.  The examiner also noted that his diabetes was associated with both diabetic retinopathy and diabetic neuropathy, but that there was no evidence of nephropathy or chronic renal disease, and the Veteran's retinopathy was not "hypertensive retinopathy."  As there was no evidence of renal insufficiency or cardiac disease, there was no permanent worsening of his hypertension and, thus, no evidence of aggravation.

Based on the foregoing, the Board finds that service connection for hypertension is not warranted.

As to the first element of service connection, as noted above, the Veteran's VA treatment records reflect a diagnosis of hypertension dating back to at least February 2003.  As to the second element of service connection, his service treatment records are silent for any complaints or treatment related to hypertension.  Nevertheless, because his DD Form 214 reflects that he served in the Republic of Vietnam, exposure to herbicidal agents is conceded.  See 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Furthermore, the Veteran is service connected for diabetes mellitus.  Thus, the remaining question is whether the Veteran's hypertension is directly related to his military service, to include his exposure to herbicidal agents, or whether his hypertension is secondary to his service-connected disabilities, including diabetes mellitus.

In this case, the preponderance of the evidence is against a finding of a nexus between the Veteran's hypertension and any incident in service, to include his exposure to herbicidal agents.  Moreover, there is no competent evidence of record demonstrating that his hypertension was either caused or aggravated by his service-connected disabilities, to include his diabetes mellitus.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative have intimated that any such evidence or opinion exists.  To the contrary, the VA examinations and opinions of record provide negative opinions as to the relationship between his hypertension and either his exposure to herbicidal agents or his service-connected disabilities.  The Board finds that, collectively, the opinions clearly reflect consideration of the Veteran's medical history, including his service and post-service treatment records, as well as the medical literature discussing the relationship between herbicidal agents and hypertension, as well as the lay statements of record, including his statements concerning the onset of symptoms, and provide a complete rationale supported by the evidence of record.  Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  For these reasons, the Board finds the opinions to be highly probative on the medical questions at issue in this case.

Furthermore, while the Veteran contends that his hypertension is due to his exposure to herbicidal agents, or is secondary to his service-connected diabetes mellitus, he is not competent to opinion on such complex medical questions.  Specifically, where the determinative issue is one of medical causation or aggravation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation/aggravation of hypertension involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination as to whether his hypertension is due to his exposure to herbicidal agents, or is secondary to his service-connected disabilities, requires a specialized understanding of the medical nature and pathology of that disorder, which the Veteran has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, his opinion is afforded no probative value.

With regard to the NAS Update submitted by the Veteran, the Board notes that medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the treatise evidence submitted  is not accompanied by any competent medical opinion showing that the general statements made in the article are specifically applicable to the Veteran's situation.  Therefore, the article is not considered to be evidence sufficient to support the grant of service connection, especially in light of the competent medical opinions to the contrary, which also were rendered after having reviewed the Update.

Therefore, based on the foregoing, the Board finds that service connection for hypertension is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Claims for Higher Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different levels of impairment can be identified.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Diabetes Mellitus and Retinopathy

Historically, service connection for diabetes mellitus, type II with background retinopathy was granted in an October 2002 rating decision, and an initial 20 percent rating was assigned under Diagnostic Code 7913, effective July 9, 2001.  On March 17, 2008, VA received the Veteran's claim for an increased rating.  In the May 2009 rating decision on appeal, the AOJ denied the Veteran's claim for an increased rating.

Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, warrants a 60 percent rating.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, warrants a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

Impairment of visual acuity is determined based on the corrected distance vision and/or impairment of visual fields.  38 C.F.R. §§ 4.76, 4.77.  A compensable rating is assigned only when vision is 20/50 or worse in one eye, and at least 20/40 in the other.  38 C.F.R. § 4.79.

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.

Pertinent evidence of record includes VA and private treatment records, June 2008, May 2012, and August 2015, and the Veteran's lay statements.

A November 2007 VA treatment record noted that the Veteran's diabetes mellitus was uncontrolled, and he was advised to take his medication regularly and encouraged to do regular exercise.  The treatment provider also noted that a dilated retinal examination from May 2007 showed no evidence of diabetic retinopathy and that the examination was otherwise normal.  A December 2007 VA examination noted that the Veteran's diabetes mellitus was improving.  He was once again encouraged to do regular exercise and diet control.

In February 2008, the Veteran was encouraged to eat healthy, regular meals and to exercise.
A March 2008 VA treatment record noted that the Veteran's visual acuity without correction was 20/20-1 in the right eye, and 20/20 in the left eye.  He was diagnosed with moderate nonproliferative diabetic retinopathy in the right eye, and mild to moderate nonproliferative diabetic retinopathy in the left eye.  Additionally, the Veteran was diagnosed with bilateral primary open angle glaucoma and refractive error presbyopia.

An April 2008 VA treatment record noted that Humphrey Visual Field testing of the right eye revealed poor reliability due to a 26 percent false negative, dense inferior arcuate, inferior nasal step, and a dense but small superior nasal step.  In the left eye, there was fair reliability due to only an eleven percent false negative, scattered superior points due to superior lid, and mild inferior nasal step, relatively stable.

In June 2008, the Veteran underwent a VA diabetic examination.  The examiner noted a history of diabetes since 1989, and the use of hypoglycemic agents for many years, and the use of insulin since 2003.  He reported one to two hypoglycemic reactions per month, but he denied hospitalization related to diabetes mellitus.  The examiner noted that he had a restricted diet, and that he saw his treatment provider every three to six months.  The examiner also noted diabetic retinopathy with changes noted in March 2008, as well as neuropathy of the feet, fingers, and hands, as well as erectile dysfunction.  

In June 2008, the Veteran underwent a VA eye examination.  The examiner noted a history of diabetic eye disease, as well as a history of glaucoma.  He also reported an occasional watering of his eyes.  Upon examination, his uncorrected and corrected vision was 20/20.  Confrontation visual fields were full to counting fingers bilaterally, his pupils were equally round and reactive to light with no afferent pupillary defect.  Goldmann applanation was 17.5 in the right eye, and 15 in the left eye.  External examination was normal.  Slit lamp examination revealed a normal cornea, conjunctiva, anterior chamber, and iris; there were trace nuclear sclerotic cataracts in both eyes.  Dilated retina examination revealed a clear view to the fundus bilaterally.  The optic nerve head cupping was 0.7 in the right eye, and 0.5 in the left eye.  There was excavation around the vessels in both eyes, and thinning in the superotemporal rim of the right eye.  A flame hemorrhage was shown at the temporal edge of the right optic nerve.  Rare microaneurysms were shown in the right, and occasional microaneurysms were shown in the left.  No neovascularization or vitreous hemorrhage was seen in either eye.  The impression was mild non-proliferative diabetic retinopathy, primary open angle glaucoma, and mild cataracts.  The examiner noted that the Veteran had very minimal diabetic retinopathy.  The examiner also noted that the Humphrey visual field testing revealed visual field defects, more on the right than on the left, which were consistent with the optic nervehead findings.

A July 2008 VA treatment record noted that the Veteran wore glasses, and he denied any visual changes.

An October 2008 VA treatment record noted a history of moderate nonproliferative diabetic retinopathy in the right eye, and mild nonproliferative diabetic retinopathy in the left eye.

In November 2008, the Veteran reported problems working on ladders, as well as neuropathy complaints.  Upon examination protective sensation was intact.

In a November 2008 letter, the Veteran's treatment provider indicated that he suffered from numbness in his feet due to diabetic neuropathy, and indicated that the Veteran should not be allowed to climb ladders or operate power equipment.

In December 2008, the Veteran was counseled on the importance of consistency of diet, exercise, and use of medication.

In March 2009, the Veteran reported that he was generally feeling well, and that he experienced no new problems.  In another March 2009 VA treatment record, the Veteran was given diabetic socks and shoes.

In April 2009, the Veteran was seen for a tension check.  He reported forgetting to use his eye drops once every couple of week but, otherwise, he had no visual complaints bilaterally.

In May 2009, Humphrey Visual Field testing of the right eye revealed poor reliability due to a 54 percent false negative, and inferior arcuate and nasal step, which looked better than the last Humphrey Visual Field test.  In the left eye, there was moderate reliability, fixation losses were 2/17, the inferior nasal step showed a possible progression versus a lens artifact.

A December 2009 VA treatment record noted that the Veteran's diabetes mellitus was uncontrolled due to stress and non-compliance with is diet.  The Veteran's insulin was increased, and he was educated about exercise and diet.

In his January 2010 substantive appeal, the Veteran reported that his diabetes mellitus required the use of insulin, a restricted diet, and the regulation of activities.

A July 2011 VA treatment record noted that the Veteran was advised to exercise.

In January 2012, the Veteran was once again counseled on the importance of diet and exercise.  He was counseled to try and exercise at least 30 minutes three times per week.

In February 2012, the Veteran submitted a private medical examination that addressed the severity of his diabetes mellitus.  The examiner noted that his diabetes required the use of insulin, restricted diet, and the regulation of activities.  In the remarks section of the report, the examiner noted the Veteran's report that any strenuous physical activity caused a "sensation" and "pain attacks."

In February 2012, the Veteran underwent a VA visual field examination.  Humphrey Visual Field testing of the right eye revealed poor reliability due to a 40 percent false negative, moderate to severe inferior arcuate nearing fixation, and deepened compared to the previous fields.  In the left eye, poor reliability.  The impression was peripheral depression 360, and a possible fatigue component.

A March 2012 VA treatment record noted that the Veteran's vision had been stable since his last visit, but that it occasionally fluctuated with changes in blood sugar.  The treatment provider noted that his visual field was likely worsened despite the poor reliability in testing.  His nonproliferative diabetic retinopathy was noted to be moderate.  The Veteran's visual acuity was 20/20 in the right eye, and 20/20- in the left eye.

A March 2012 letter from the Veteran's treatment provider noted that he was being treated for diabetes, a shoulder disorder, a neck disorder, and low back problems.  He was limited for six months in the following activities: reaching up, weight lifting, climbing ladders, and driving a power lift.  A corresponding VA treatment note indicated that his inability to carry heavy weight or reach was due to his arm.  He also indicated that he would become dizzy when he climbed ladders.  The Veteran's treatment provider noted that his dizziness was multifactorial, including high blood sugar and medications.

In May 2012, the Veteran underwent a VA diabetes mellitus examination.  The examiner noted that his diabetes was treated with a prescribed oral hypoglycemic agent and insulin injections; however, the examiner indicated that there was no regulation of activities as part of the medical management of diabetes mellitus.  The examiner noted that the Veteran visited his treatment provider less than two times per month, and that there were no episodes of ketoacidosis or hypoglycemia that required hospitalization of the last twelve months.  There was no evidence of a progressive loss of strength or weight attributable to diabetes mellitus, and there was no functional impact caused by his diabetes mellitus. 

In May 2012, the Veteran underwent a VA eye examination.  He was diagnosed with cataracts, diabetic retinopathy, and glaucoma.  His uncorrected distance vision was 20/40 or better bilaterally, and his corrected near and distance vision was 20/40 or better, bilaterally.  His pupils were round and reactive to light, and there was no afferent papillary defect.  There was no evidence of anatomical loss, light perception only, extremely poor vision, blindness, astigmatism, or diplopia.  Tonometry revealed right eye pressure of 13, and left eye pressure of 15.  Slit lamp and external eye examination was normal, except for cataracts in the left and right lenses.  Internal eye examination revealed a micro aneurysm, bilaterally.  The examiner noted that there was no visual field defect.  Concerning his diabetic retinopathy, the examiner noted that there was no decrease in either visual acuity or other visual impairment due to diabetic retinopathy.  There was no evidence of incapacitating episodes, and the Veteran's eye problems did not impact his ability to work.  In a May 2012 addendum, the examiner noted that the claims file revealed glaucoma-related visual field loss, and that kinetic field testing revealed constricted fields nasally on the right eye.  The examiner noted that glaucoma was being treated and that there was no functional impact.

A June 2013 VA MOVE! evaluation noted that the Veteran was encouraged to increase his physical activities.  The only barriers recognized were his psychiatric symptoms such as stress and anxiety.

In August 2014, the Veteran indicated that he was walking almost a half mile some days of the week.  He indicated a willingness to exercise five days a week.  A September 2014 VA treatment record noted that he was trying to be more active.  An October 2014 VA treatment record noted that the Veteran had a limited ability to exercise, but he was nevertheless encouraged to increase his physical activity as much as possible.

An October 2014 VA treatment record noted diagnoses of moderate non-proliferative diabetic retinopathy bilateral without macular edema, primary open angle glaucoma, cataracts, and refractive error.  The treatment provider noted that the Veteran refused monitoring of his visual fields, and that he had a history of poor reliability on visual field testing.

In December 2014, the Veteran reported becoming less active due to the flu and the weather.  He indicated that he would work on increasing his activity, and he was encouraged to walk most days of the week.

A January 2015 VA treatment record noted that the Veteran refused to be monitored with visual fields.  His visual acuity was 20/25+2 in the right eye, and 20/25 in the left eye, with correction.

A May 2015 VA treatment record indicated that the Veteran's blood sugar was low when doing year work, and that he would walk fifteen to twenty minutes two times per week.

February 2015 and June 2015 VA treatment records note that the Veteran was encouraged to continue walking most days of the week.

In August 2015, the Veteran underwent another VA diabetes mellitus examination.  He reported use of an oral hypoglycemic and insulin.  The examiner noted that he did not require the regulation of activities as part of the medical management of his diabetes; however, the examiner did note that it had been suggested that he modify his activities.  The examiner noted that the Veteran visited his treatment provider less than two times per month, and that there were no episodes of ketoacidosis or hypoglycemia that required hospitalization of the last twelve months.  There was no evidence of a progressive loss of strength or weight loss attributable to diabetes mellitus.  There was no functional impact caused by the Veteran's diabetes mellitus.

In August 2015, the Veteran underwent another VA eyes examination.  The examiner noted the diagnoses of nonproliferative diabetic retinopathy, presbyopia, primary open angle glaucoma, incipient cataracts, and maculopathy.  Upon examination, the Veteran's uncorrected distance vision was 20/40 or better, his uncorrected near vision was 20/200; his corrected distance was 20/40 or better; and his corrected near was 20/40 or better.  There was no evidence of anatomical loss, light perception only, extremely poor vision, blindness, astigmatism, or diplopia.  Tonometry revealed eye pressure of 18, bilaterally.  Slit lamp and external eye examination was normal, except for cataracts in the left and right lenses.  Internal eye examination revealed a glaucomatous disc in both eyes, as well as maculopathy in the right eye.  The examiner noted that there was no visual field defect.  Concerning his diabetic retinopathy, the examiner noted that there was no decrease in either visual acuity or other visual impairment due to diabetic retinopathy.  The slight decrease in visual acuity was instead attributed to his cataracts.  There was no evidence of incapacitating episodes, and the Veteran's eye problems did not impact his ability to work.

Based on the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected diabetes mellitus.  As noted above, the private and VA treatment records, as well as the VA examination reports, all demonstrate that the Veteran's diabetes mellitus required the use of insulin and oral hypoglycemic agents, as well as the use of a restricted diet.  However, the Board finds that the competent and credible evidence of record fails to demonstrate that he was instructed to avoid strenuous occupational or recreational activities for the regulation of his blood sugar.  To the contrary, his VA treatment records reflect that he was repeatedly encouraged to increase his physical activity and exercise.  

Insofar as the February 2012 private examination report reflects that the Veteran's diabetes mellitus did require the regulation of activities, the Board finds that such is not probative.  Specifically, although the form requests that the private examiner provide information concerning the regulation of activities, the remarks section merely reflects his reported functional limitations and symptoms, including pain attacks during physical activity.  Thus, it appears that the private opinion is based solely on the Veteran's reported limitation.  See LeShore v. Brown, 8 Vet. App. 406 (1995)(a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional).  Contemporaneous to the February 2012 private examination is the January 2012 VA treatment record which noted that he was once again counseled on the importance of diet and exercise, and it was recommended that he exercise at least 30 minutes three times per week.  Further, the March 2012 letter from his VA treatment provider noted that the Veteran was physically limited in what he could do at work; however, those limitations were attributed to his arm, not his diabetes mellitus.  Furthermore, although the treatment provider indicated problems climbing ladders, that problem has been attributed to this peripheral neuropathy, not his diabetes mellitus.  Finally the May 2012 VA examination noted that there was no evidence that the Veteran's diabetes mellitus required the regulation of activities.

Therefore, the Board finds that he does not meet the criteria for a higher rating of 40 percent under Diagnostic Code 7913.  38 C.F.R. § 4.119.  As the regulation of activities is also required for consideration of 60 or 100 percent ratings, and the Board has found that there is no evidence of such, further inquiry as to the Veteran's frequency of episodes of ketoacidosis or hypoglycemic reactions is not required, as he is not entitled to 40, 60, or 100 percent ratings on the basis that his diabetes mellitus does not require regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

With regard to the Veteran's diabetic retinopathy, the preponderance of the evidence demonstrates that such did not approximate the criteria for a separate compensable rating at any point in the period on appeal.  The Veteran's central visual acuity was not at any point poor enough (worse than 20/40 corrected distance vision in either eye) to warrant a compensable rating under the table for central visual acuity impairment.  There was no evidence of any incapacitating episodes as a result of diabetic retinopathy.  Moreover, there was no impairment of visual fields or other disorder significant enough to warrant a compensable rating under any potentially applicable Diagnostic Code.  The Board notes that the August 2015 VA examiner noted a slight decrease in visual acuity; however, the examiner attributed that decrease to his cataracts, and noted that there was no visual impairment as a result of his diabetic retinopathy.

With regard to the Veteran's lay statement, he is certainly competent to report on symptoms and credible to the extent that he believes that the severity of his diabetes mellitus and diabetic retinopathy are such that a higher rating and separate compensable rating are warranted.  See Layno, supra.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the diabetes mellitus based on objective data coupled with his subjective reports.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's diabetes mellitus and diabetic retinopathy.  Indeed, as noted above, medical evidence is required to show that occupational and recreational activities have been restricted, and such is not the case here.  For these reasons, greater evidentiary weight is placed on the VA examination reports.  Therefore, there is no basis to grant a rating in excess of 20 percent for his diabetes mellitus or a separate compensable rating for diabetic retinopathy.
The Board has also considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected diabetes mellitus and/or diabetic retinopathy; however, the Board finds that his symptomatology has been adequately addressed by the assigned ratings throughout the appeal period.  Therefore, assigning further staged ratings is not warranted.

Thus, the preponderance of the evidence is against a higher rating under any provision of VA's rating schedule at any point during the appeal period.  In denying any further compensation in excess of 20 percent for his diabetes mellitus and a separate compensable rating for diabetic retinopathy, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

C.  Peripheral Neuropathy of the Lower Extremities

Historically, service connection for peripheral neuropathy of the bilateral lower extremities was granted in a March 2003 rating decision as secondary to the Veteran's service-connected diabetes, and initial 10 percent ratings were assigned for each extremity under Diagnostic Code 8520, effective May 8, 2001.  On March 17, 2008, VA received his claim for an increased rating.  In the May 2009 rating decision on appeal, the AOJ denied the Veteran's claim for an increased rating.

Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Pertinent evidence of record includes VA treatment records, June 2008, May 2012, and August 2015 VA examination reports, and the Veteran's lay statements.

In February 2008, the Veteran reported tingling and numbness in his feet.  Upon examination, there was no edema, his skin color was normal, there was no cyanosis, pedal pulses were present, and a decreased sensation in the tips of the toes was observed.

In a June 2008 VA examination, the Veteran reported neuropathy in both feet, and described problems at work climbing ladders or steps.  Upon examination, there was normal bulk and tone, and the Veteran displayed full power.  His reflexes were symmetric and brisk, and his senses were intact to light touch, pinprick, and proprioception throughout.  His coordination was also normal.  The examiner noted that neuropathy was his major limitation, and that it appeared to affect his feet and caused difficulty with his work activities.

In July 2008, the Veteran reported problems with diabetic neuropathy.  He reported being able to walk a quarter mile before his legs started to bother him.  He also stated that he was not sure if he was claudicating or not, and he denied edema of the lower extremities.

November 2008 and July 2009 VA treatment records note that the Veteran's protective sensation was intact at all sites bilaterally.  In the July 2009 VA treatment record, the Veteran reported that he was doing well with his diabetic shoes and socks, although he did report some numbness.

In July 2011, the Veteran complained of a tingling sensation in both his hands and feet.  His motor function was five out of five in his lower extremities.

An August 2011 VA treatment record noted the Veteran's complaints of numbness in his shins, as well as mild hair loss over his distal feet and foot muscle atrophy.  An August 2011 VA electromyography revealed findings indicative of sensorimotor polyneuropathy that appeared to be mild electrophysiologically; however, routine nerve conduction study did not detect distal or small fiber neuropathies.

In May 2012, the Veteran underwent another VA examination.  The examiner noted the diagnosis of diabetic neuropathy, and indicated that such caused a tingling and numbness in his legs for years.  The examiner noted symptoms of mild paresthesias and/or dysesthesias in both lower extremities, as well as mild numbness in both lower extremities.  Strength testing was normal, and deep tendon reflexes were decreased in the knees.  Light touch monofilament testing was decreased in the ankle/lower leg and the foot/toes, bilaterally.  There was evidence of trophic changes.  Overall, the examiner concluded that the Veteran's diabetic neuropathy of the lower extremities caused mild incomplete paralysis of the sciatic nerve.  The examiner also noted that electromyography testing revealed reduced velocity and amplitude in motor and sensory nerves of both legs due to neuropathy.  The examiner also concluded that there was no functional impact caused by the Veteran's diabetic neuropathy.

In August 2014, the Veteran reported lots of numbness in his bilateral lower extremities.  In October 2014, he reported a tingling-like sensation in his legs and feet.  Upon examination, there was no evidence of edema in the ankles, and there was no focal deficit.

In an August 2015 VA diabetes mellitus examination, the Veteran reported tingling and numbness in his feet.

During the August 2015 VA peripheral neuropathy examination, the Veteran reported having numbness and tingling in his feet since 1992.  Upon examination, the examiner noted mild paresthesias and/or dysesthesias, as well as numbness, in the bilateral lower extremities.  Muscle strength testing was normal, and deep tendon reflexes revealed decreased reflexes in the knee and ankle.  There was decreased light touch sensation in the lower legs/ankles and feet/toes.  Position sense and cold sensation were normal, and there was decreased vibration sensation.  There was no evidence of trophic changes or atrophy.  Overall, the examiner concluded that he suffered from mild incomplete paralysis of the bilateral lower extremities.  With regard to any functional limitation, the examiner noted that the Veteran was mildly limited with walking on uneven terrain or surfaces, but that he could perform general activities without restrictions. 

Based on the foregoing, the Board finds that the Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by no more than mild incomplete paralysis throughout the appeal period.  In this regard, during the June 2008 VA examination, he displayed full muscle power, his reflexes were symmetric and brick, and his sensation was intact.  VA treatment records consistently note that the Veteran's protective sensation was intact at all sites bilaterally.  The July 2011 VA treatment record noted that his motor function was five out of five, and the August 2011 VA electromyography revealed only mild sensorimotor polyneuropathy.  Furthermore, both the May 2012 and the August 2015 VA examiners concluded that his peripheral neuropathy of the bilateral lower extremities manifested as only mild incomplete paralysis.  The VA examination reports clearly reflect the Veteran's reported symptoms, including numbness and tingling in his bilateral lower extremities.  Accordingly, the Board finds that rating in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities is not warranted.

In assessing the severity of the Veteran's peripheral neuropathy of the bilateral lower extremities, the Board has considered his assertions regarding his symptoms, which he is certainly competent to provide.  See Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, however, the competent medical evidence offered detailed, specialized determinations pertinent to the rating criteria that is more probative in evaluating the pertinent symptoms associated with his peripheral neuropathy of the bilateral lower extremities.  Furthermore, the medical evidence contemplates the Veteran's lay statements, including his description of his symptoms.  As such, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities; however, the Board finds that his symptomatology has been adequately addressed by the assigned ratings throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

Thus, the preponderance of the evidence is against a higher rating under any provision of VA's rating schedule at any point during the appeal period.  In denying any further compensation for his service-connected peripheral neuropathy of the bilateral lower extremities, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

D.  Hearing Loss

Historically, service connection for bilateral hearing loss was granted in the September 2009 rating decision on appeal, and an initial noncompensable disability rating was assigned under Diagnostic Code 6100, effective June 3, 2009, the day the Veteran's claim for service connection was received.  In a February 2016 rating decision, the AOJ awarded a 10 percent disability rating for bilateral hearing loss, effective August 28, 2015.   

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing impairment occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In these cases, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007),  the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.

Pertinent evidence includes VA treatment records, VA examinations from August 2009 and August 2015, and the Veteran's lay statements.

A December 2008 VA treatment record noted that audiograms revealed bilateral mild to moderate sensorineural hearing loss with hearing sensitivity worse in the left ear.

In connection with his claim for service connection, the Veteran submitted a January 2009 VA audiogram that revealed the following puretone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
25
35
35
40
LEFT
40
40
55
55

The puretone threshold average was 34 in the right ear and 48 in the left ear.  Speech recognition testing using the NU-6 word list revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

Because the January 2009 VA treatment record indicates that the NU-6 word list was used to test the Veteran's hearing, not the Maryland CNC word list, the results may not be relied upon to rate his hearing loss disability.  38 C.F.R. § 3.385.

In August 2009, the Veteran underwent a VA examination, which revealed the following puretone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
25
35
35
40
LEFT
40
40
55
75

The puretone threshold average was 34 in the right ear and 53 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

These audiometric results equate to Level I in the right ear and Level II in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, these results warrant a noncompensable disability rating.  38 C.F.R. § 4.85.

A July 2012 VA treatment record noted that audiological evaluation revealed descending to a mild-to-moderate loss from 500 to 6000 Hertz in the right ear.  There was a moderate-to-severe sensorineural hearing loss from 250 to 8000 Hertz.  The actual audiogram results are as follows:

HERTZ
1000
2000
3000
4000
RIGHT
35
35
-
40
LEFT
45
50
55
60

Speech recognition testing using the NU-6 2A word list revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

Because the July 2012 VA treatment record indicates that the NU-6 2A word list was used to test the Veteran's hearing, not the Maryland CNC word list, the results may not be relied upon to rate his hearing loss disability.  38 C.F.R. § 3.385.

In August 2015, he underwent another VA examination.  Audiometric results revealed the following puretone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
40
50
60
60
LEFT
55
65
75
80

The puretone threshold average was 53 in the right ear and 69 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 86 percent in the right ear and 82 percent in the left ear.  The Veteran's reported functional loss was difficulty hearing conversational speech.

These audiometric results equate to Level II in the right ear and Level IV in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, these results would warrant a noncompensable disability rating.  38 C.F.R. § 4.85.  However, given the exceptional pattern of hearing impairment in the left ear, where all four frequencies are at 55 or higher, it is appropriate to apply Table VIA to the left ear.  A threshold of 69 results in Level V hearing; when that is applied to Table VII with the right ear at Level II, a 10 percent rating is warranted, but no higher. 

Based on the August 2009 VA audiological examination, the Board finds that prior to August 28, 2015, the Veteran's hearing was no worse than Level I in the right ear and Level II in the left ear using Table VI.  Thus, he is not entitled to an initial compensable rating prior to August 28, 2015, for bilateral hearing loss.  From August 28, 2015, the Veteran's hearing was no worse than Level II in the right ear and Level V in the left ear using Table VIA.  Thus, he is not entitled to a rating in excess of 10 percent from that date.

To the extent that the Veteran contends that his hearing loss was more severe than evaluated, the Board observes that, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant higher ratings under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert, supra.

The Board has also considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been adequately addressed by the assigned ratings throughout the appeal period.  Therefore, assigning further staged ratings is not warranted.

Thus, the preponderance of the evidence is against a higher rating under any provision of VA's rating schedule at any point during the appeal period.  In denying any higher rating for service-connected bilateral hearing loss, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

E.  PTSD with Major Depressive Disorder

Historically, service connection for PTSD with major depressive disorder was granted in the May 2009 rating decision on appeal, and an initial 30 percent disability rating was assigned under Diagnostic Code 9411, effective March 17, 2008, the day the Veteran's claim for service connection was received.  In a February 2016 rating decision, the AOJ awarded a 70 percent disability rating for PTSD, effective September 9, 2015.   

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit also held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118.  

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Pertinent evidence of record includes VA treatment records, March 2009 and September 2015 VA examination reports, and the Veteran's lay statements.

In February 2008, the Veteran reported the following symptoms related to his in-service experiences and the frequency of those symptoms: a moderate amount of repeated disturbing memories, thoughts, images, and dreams; a little bit of suddenly acting or feeling as though the stressful experience were happening again; a moderate amount of feeling very upset when reminded of his stressful experience; a moderate amount of physical reactions, such as heart pounding, trouble breathing, or sweating, when reminded of his stressful experience; quite a bit of avoidance behaviors; a moderate difficulty remembering important parts of the stressful experience; a moderate loss of interest in activities; a moderate amount of feeling distant or cut off from others; feeling emotionally numb quite a bit; feeling as though his future would be cut short quite a bit; trouble falling or staying asleep; a moderate amount of irritability and angry outbursts; a little difficulty concentrating; and being superalert and jumpy quite a bit.  He expressed hopelessness about the future, but denied any thoughts of taking his own life.  

Upon examination, there were no impairments in his ability to care for himself.  His hygiene and attire were appropriate, his speech was spontaneous and responsive, his affect was normal, and his mood was stable.  He denied hallucinations and illusions, and his self-perception was within normal limits.  His thought process was goal directed, and his attention and concentration were satisfactory.  His memory was unimpaired, his cognition was intact, and his general fund of knowledge was satisfactory.  His insight and judgment were intact, and his impulse control was good.
In April 2008, the Veteran reported problems with sleep.  He reported nightmares once a week, and that he struggled to fall asleep and stay asleep.  He described problems with hypervigilance and an exaggerated startle response, but stated that he was still able to work with people and he had no problems with crowds and parties.  With regard to his mood, he stated that he was neither happy nor depressed; instead he described himself as sometimes happy, sometimes depressed, and sometimes sad.  His depression stemmed from his medical problems including diabetes, hypertension, and erectile dysfunction.  

Upon examination, he was well-groomed, with no psychomotor agitation or retardation.  He displayed appropriate eye contact and was cooperative.  His speech was organized, spontaneous, and not pressured, with normal rate, volume, and rhythm.  With regard to his mood, he stated that it was never extreme or stable.  His affect was moderately restricted, his thought process was organized and goal-directed, and there was no looseness of associations or flight of ideas.  He denied suicidal or homicidal ideation, as well as hallucinations.  He was alert and appropriate, and his judgment was fair.  He was diagnosed with mild PTSD and depressive disorder.  A GAF score of 65 was assigned.

In another April 2008 VA treatment record, the Veteran reported nightmares associated with his military service once a week, but denied night sweats and severe flashbacks.  He reported being easily startled and that loud noises made him jumpy.  He also reported scanning his environment, and said he had problems expressing his emotions.  He denied a history of depression, but nevertheless reported some depression related to his medical problems.  He denied a history of suicidal/homicidal ideation or prior psychiatric treatment.  

Concerning his functional ability, the treatment provider noted that the Veteran experienced no problems caring for himself.  His affect was constricted, and his mood was stable and mildly dysphoric.  There were no perceptual abnormalities, and his thought content and processes were normal.  His attention was satisfactory, his was able to perform serial sevens, he was not distractible, and he was oriented.  His memory was unimpaired, his cognition was intact, his fund of knowledge was satisfactory, his insight and judgment were intact, and his impulse control was good.  He was diagnosed with PTSD, mild and depression; a GAF score of 70 was assigned.

In July 2008, the Veteran was once again unable to accurately describe his mood, but he expressed concerns over needing to always sit in a corner, not socializing with others, and having a "hot temper."  He reported ongoing marital problems related to his irritability and quick temper, and he expressed a desire for treatment so that his relationship with his wife could improve.  He once again reported problems sleeping, and indicated that the noises that woke him up at night were the sounds or mortars.  Upon examination, there was no psychomotor agitation, he displayed appropriate eye contact, and he was cooperative.  His speech was organized, spontaneous, and non-pressured, with a normal rate, volume, and rhythm.   His affect was moderately restricted and congruent with depression and anxiety.  This thought process was organized and goal directed, and there was no looseness of association or flight of ideas.  He denied suicidal and homicidal ideation, as well as hallucinations.  His cognition was grossly intact, and his judgment was fair.  He was assigned a GAF score of 65.

In November 2008, the Veteran denied feeling little interest or pleasure in doing things, and he denied feeling down, depressed, or hopeless.

In March 2009, the Veteran underwent a VA examination.  He was diagnosed with PTSD and major depressive disorder.  He stated that he functioned "oaky" at work, and that he had difficulty getting along with others.  He also reported difficulty with patience.  He stated that his social interactions were occasionally inappropriate, and that his marriage was subjected to ongoing stress due to his anger and frustration.  He reported only a few positive relationships, and denied having many friends.  He said that socializing was difficult, and that he only spoke with one or two people at work.  He stated that his main problem was being preoccupied with Vietnam.  Concerning the PTSD criteria, the Veteran reported the following symptoms: flashbacks, intrusive thoughts, and disturbing memories and images related to his military experiences; reoccurring dreams and nightmares once a month; a loss of interest in activities; feeling distant or cut off from others; feeling emotionally numb and unable to show positive and loving feelings; feeling as if his future would be cut short; trouble falling or staying asleep; feeling irritable; internalized anger; difficulty concentrating; constant alertness and an inability to relax; and a severe startle response triggered by loud and sudden noises.  He also reported problems with impairment of concentration, focus, and memory; depressed mood; and a loss of libido.

Upon examination, his thought content was normal and goal directed, and his communication was unimpaired.  His denied hallucinations, and his insight and judgment were fair.  Impulse control was fair to poor marked at times by angry outbursts.  He denied suicidal or homicidal ideation, but reported feeling despondent at times.  His ability to maintain activities of daily living were fair, and his personal hygiene was good.  His appearance was appropriate, his eye contact was normal, his speech was normal, and he was cooperative.  His mood was dysphoric, and his affect was mostly appropriate and normal with instances of blunted affect.  His attention was fair, he was oriented, his memory and cognition were intact, and his general fund of knowledge was satisfactory.  The examiner assigned a GAF score of 65, and concluded that the Veteran's PTSD caused some mild symptoms with some difficulty in social and occupational functioning marked by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily).

In December 2009, the Veteran reported "a lot of stress at work." The Veteran denied feeling little interest or pleasure in doing things, but reported feeling down, depressed, or hopeless for several days.

A December 2010 VA depression screening noted that the Veteran felt little interest or pleasure in doing things for several days, and he that he felt down, depressed, or hopeless for several days.

In June 2011, the Veteran reported feeling depressed.  He denied suicidal or homicidal ideation, but reported problems with sleep and concentration.  He stated that his depression normally came and went, but that recently it was "sticking around."  

In January 2012, the Veteran denied feelings of hopelessness about the present or future, he denied thoughts of suicide, and he denied prior suicide attempts.  A VA depression screening noted that the Veteran felt little interest or pleasure in doing things for several days, and he that he felt down, depressed, or hopeless for more than half of the days.

In February 2012, the Veteran requested mental health treatment.  He requested medication to help with his sleep and mood.  He reported problems with work and his relationships.  Symptoms included sleep problems, including initial and middle insomnia.  His concentration was not good, including at work, and he reported getting irritable and angry easily.  He also feel hopeless due to his family obligations and making ends meet.  He denied feelings of helplessness or worthlessness.  He reported fights with his wife, and rated his mood as a four or five out of ten.  He indicated that he was isolative, that he did not have friends, and that he would leave the room if his wife entered.  He described a loss of interest in sporting events and tailgate parties.  His libido was absent.  

Upon examination, there were no impairments in his ability to care for himself.  His strength was his love for his daughter, but his weakness was his strained marital relationship.  His hygiene, attire, and eye contact were appropriate.  His speech was spontaneous, cooperative, and friendly.  His affect was within normal range and his mood was stable.  There was no evidence of perceptual abnormalities, and his thought content was appropriate and goal directed.  He denied suicidal or homicidal ideation or delusions.  He was oriented, and his attention and concentration were satisfactory; however, his recent memory was impaired.  His cognition was intact, and his general fund of knowledge was satisfactory.  His insight was intact, but he displayed mildly impaired judgment.  He was diagnosed with depressive disorder, insomnia, and PTSD.  His current psychosocial stressors included problems with primary support group, problems related to his social environment, and occupational problems.  He was assigned a GAF score of 68.

A January 2013 VA depression screening noted that the Veteran felt little interest or pleasure in doing things for several days, and he that he felt down, depressed, or hopeless for several days.
In June 2013, the Veteran reported too much stress, general unhappiness, depression,  anxiety problems or nervousness, family or relationship problems, and PTSD.

A December 2013 VA PTSD screening noted the Veteran's complaint of having nightmares or thoughts about his in-service experiences; trying to avoid thoughts or situations that reminded him of his in-service experiences; being constantly on guard, watchful, or easily startled; and feeling numb or detached from others, activities, or his surroundings.

A January 2014 VA treatment record noted that the Veteran had not been seen for psychiatric treatment since February 2012.  He requested a renewal of his medications.  He reported problems with sleep, hypervigilance in public places, and avoidance of social interactions.  He also reported feeling detached from others.  Upon examination, he was casually dressed and neatly groomed with good hygiene and grooming.  He displayed normal psychomotor activity.  He was cooperative and calm, his mood was euthymic, and his affect was appropriate and congruent to his mood.  His speech was moderately pressured, but his thought process was linear, relevant, and coherent.  He denied suicidal or homicidal ideation, and there was no evidence of delusions, hallucinations, or illusions.  His cognition was attentive, and there were no difficulties with memory.  A VA depression screening noted that the Veteran denied little interest or pleasure in doing things, and he denied feeling down, depressed, or hopeless.

In an October 2014 VA treatment record, the Veteran reported ongoing difficulties with sleep, anxiety, irritability, and conflicts with his wife.  He denied any current suicidal or homicidal ideation.  Upon examination, he was cooperative and calm.  His mood was anxious and sad, and his affect was appropriate and congruent to his mood.  His speech was spontaneous and normal, and his though process was linear, relevant, and coherent.  He denied homicidal and suicidal ideations, as well as hallucinations and delusions.  He reported disturbed sleep due to nightmares.  He was oriented and attentive, and there were no reports of immediate, recent, or delayed memory recall.  He decline to receive treatment.  A May 2015 VA treatment record noted similar findings.
In a December 2014 VA depression screening, the Veteran denied little interest or pleasure in doing things, and he denied feeling down, depressed, or hopeless.

In September 2015, the Veteran underwent another VA examination.  The examiner noted diagnoses of PTSD and alcohol abuse disorder.  The examiner concluded that his PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The examiner also noted that the Veteran reported leaving his last job due to stress and anger issues with customers.  He also reported problems with family and friends, and that he isolated himself.  Although the Veteran reported that he stopped working in April 2012 due to stress and being burned out, he denied being fired or demoted, and he denied problems maintaining employment.  He also denied assaultive behavior or violence, as well as suicide attempts.

With regard to the PTSD diagnostic criteria, the examiner noted recurrent distressing dreams; intense or prolonged psychological distress at internal or external cues; marked physiological reactions to internal or external cues; avoidance of distressing memories, thoughts, or feelings; avoidance of external reminders; persistent, distorted cognitions about the cause or consequences of his stressor; markedly diminished participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts; hypervigilance; exaggerated startle response; problems with concentration; and problems with sleep disturbances.  Other symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and suicidal ideation.  The examiner concluded that the Veteran was able to manage his own financial affairs.

With regard to the period prior to September 8, 2015, after a careful review of all the evidence of record, and after resolving all reasonable doubt in favor of the Veteran, the Board finds symptomatology associated with the Veteran's PTSD with major depressive disorder supports the award of a 50 percent rating from March 17, 2008, the date his claim for service connection was received, to September 7, 2015.

Specifically, the Board finds that, from March 17, 2008, to September 7, 2015, the Veteran's PTSD was manifested by symptoms such as the following: ongoing martial problems, and some problems with work relationships; occasional depression; sleep disturbances, including nightmares; intrusive memories; avoidance and withdrawal behaviors; emotional numbing; a loss of interest in activities; a sense of a foreshortened future; irritability and angry outbursts; hypervigilance and an exaggerated startle response; and occasionally inappropriate social interactions.  Collectively, these symptoms are of the type, extent, severity, and/or frequency that more nearly approximate occupational and social impairment with reduced reliability and productivity.

However, the Board finds that the preponderance of the evidence is against a finding that his PTSD resulted in occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, or mood; or total occupational and social impairment to warrant a rating in excess of 50 percent at any time prior to September 8, 2015.  With regard to the criteria for a 70 percent rating, prior to September 8, 2015, the Veteran consistently denied both suicidal and homicidal ideation.  Moreover, despite his hypervigilance and being on guard, there is nothing in the record which indicates that these symptoms were of such a severity so as to interfere with routine or daily activities.  See, e.g., February 2008 VA Treatment Record; April 2008 VA Treatment Record; March 2009 VA Examination Report; February 2012 VA Treatment Record.

Throughout the appeal period, the Veteran was noted to be alert and oriented to person, time, and place, and his speech was always noted to logical and of a normal rate and tone.  Despite his problems with depression and mood, the evidence does not suggest that his symptoms interfered with his ability to function independently, appropriately, and effectively; to the contrary, his VA treatment records note that he was cooperative.  See e.g., April 2008 VA Treatment Record; March 2009 VA Examination Report; February 2012 VA Treatment Record; January 2014 VA Treatment Record; October 2014 VA Treatment Record.  Moreover, in April 2008. The Veteran reported that, despite his symptoms, he was still able to work with people, he had no problems with crowds, and his mood was never "extreme."

While his VA treatment records and the March 2009 VA examination report clearly indicate problems with anger and irritability that affected the Veteran's relationship with his wife, there is nothing in the record to suggest that that he was susceptible to violence.  To the contrary, although the evidence suggests angry outbursts and irritability directed at the Veteran's wife, see July 2008 VA Treatment Record and March 2009 VA Examination Report, and February 2012 VA Treatment Record, in September 2015, he denied a history of assaultive behavior or violence.   Thus, this evidence suggests that despite his angry outburst, the Veteran was nevertheless able control his impulses and did not engage in periods of violence towards others.  

The Board notes that, despite troubles with his relationship with his wife, the Veteran was nevertheless able to maintain this relationship, and expressed a desire to improve the relationship.  See, e.g., July 2008 VA Treatment Record.  Furthermore, the Veteran described his relationship with his daughter as his strength.  See February 2012 VA Treatment Record.

With regard to the Veteran's judgment, VA treatment records consistently demonstrate either fair or intact judgment.  Further, his insight was largely intact and, despite his feelings of hopelessness, his treatment records consistently note that his thought process was both organized and goal directed.  Indeed, prior to September 8, 2015, the Veteran consistently denied hallucinations, delusions, and suicidal/homicidal ideation.

While the Veteran reported problems at work, including stress and difficulty concentrating, the record indicates that he was nevertheless able to work to at least April 2012, and during the September 2015 VA examination, the Veteran explicitly stated that he had not been fired or demoted as a result of his symptoms, and he denied problems maintaining employment.

Overall, the Board finds that the frequency and severity of the Veteran's symptoms did not rise to the level of occupational and social impairment in most areas prior to September 8, 2015, so as to warrant the assignment of a 70 percent rating for that period.  38 C.F.R. § 4.130.

With regard to the criteria for a 100 percent rating, the Board finds that there is nothing to suggest that the Veteran's PTSD with major depressive disorder manifested as total social and occupational impairment at any point during the appeal period.  Specifically, there is no evidence showing that his PTSD was manifested by such symptoms like spatial disorientation; gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Instead, the Board notes that he has been able to clearly communicate during each of his VA treatment sessions.  Furthermore, he was able to communicate the relevant information pertinent to his mental health history and provide a detailed summary of his symptoms to VA examiners, VA treatment providers, and in lay statements in connection with is claim.

Furthermore, as noted above the record does not suggest that the Veteran suffered from hallucinations, delusions, or that he posed a persistent threat to himself or others.  The evidence is also against a finding that he is unable to perform activities of daily living, that he requires personal monitoring for safety, or is incapable of maintaining personal hygiene.  To the contrary, as noted above, his VA treatment records and the March 2009 VA examination report note that he was able to independently perform activities of daily living, he was consistently noted to have an appropriate appearance and hygiene.

In addition, total social and/or occupational impairment was not demonstrated because, as noted above, as he was able to maintain a relationship with his wife and his daughter, and he maintained employment to at least April 2012.  Therefore, a 100 percent disability rating is not warranted for any period pertinent to this appeal.  38 C.F.R. § 4.130.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra.  

In summary, the evidence supports a finding that, from March 17, 2008, to September 7, 2015, the Veteran's PTSD with major depressive disorder was characterized by symptomatology which resulted in occupational and social impairment with reduced reliability and productivity, which is consistent with no more than a 50 percent disability rating.  From September 8, 2015, the Veteran's PTSD with major depressive disorder was characterized by symptomatology which results in occupational and social impairment with deficiencies in most areas, which is consistent with no more than a 70 percent disability rating.

With regard to the Veteran's lay statements, he is certainly competent to report on symptoms and credible to the extent that he believes that the severity of his PTSD with major depressive disorder is such that a higher rating is warranted.  See Layno, supra.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the nature and severity of his PTSD with major depressive disorder.  In this regard, the Board notes that the VA treatment providers and examiners have the training and expertise necessary to assess the type and degree of the impairment associated with the Veteran's PTSD with major depressive disorder.  For these reasons, greater evidentiary weight is placed on the VA examination reports.

The Board has also considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD with major depressive disorder; however, the Board finds that his symptomatology has been adequately addressed by the assigned ratings throughout the appeal period.  Therefore, assigning further staged ratings is not warranted.

Thus, the Veteran's PTSD with major depressive disorder warrants an initial 50 percent rating from March 17, 2008, to September 7, 2015.  However, the preponderance of the evidence is against a rating in excess of 50 percent prior to September 8, 2015, or in excess of 70 percent thereafter.  In denying any higher rating for PTSD with major depressive disorder, the Board finds that the benefit-of-the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus is denied.

Entitlement to a separate compensable rating for service-connected diabetic retinopathy is denied.

Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity is denied.

Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial compensable rating prior to August 28, 2015, and in excess of 10 percent thereafter, for service-connected bilateral hearing loss is denied.

Entitlement to an initial rating of 50 percent, but no higher, is granted from March 17, 2008, to September 7, 2015, for service-connected PTSD with major depressive disorder, subject to the laws and regulations government the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent from September 8, 2015, for service-connected PTSD with major depressive disorder is denied.


REMAND

As noted in the Introduction, a claim of entitlement to a TDIU due to the Veteran's service-connected PTSD with major depressive disorder has been raised by the record.  Specifically, during the September 2015 VA examination, he stated that he left his job in April 2012 due to stress and anger issues with customers.  Thus, the issue of entitlement to a TDIU has been raised in connection with his claim for a higher rating.  See Rice v. Shinseki, supra.   This must be adjudicated by the agency of original jurisdiction in the first instance.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information

2.  Thereafter, adjudicate the matter of entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the appeal should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


